Case 3:19-cr-00014-DCB-LRA Document5 Filed 01/25/19 Page 1 of 1

 

SOUTHERN DISTRICT OF MISSISSIPP{

FILED

JAN 25 2019
PRAECIPE FOR WARRANT ey ARTHUR JOHNSTON

—— DEPUTY

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION

UNITED STATES OF AMERICA
v. CRIMINAL NO. 3°\QCGr\} BeRLRA
KRISTY DIER
(Wherever Found)
The Clerk of said Court will issue a warrant, an indictment against the above-named
defendant having been p in the above-entitled cause on the 5th of January, 2019.

This the day January, 2019.

D. MICHAEL HURST, JR.
United States Attorney

(tral

Christopher L. Wansléy
Assistant U.S. Attorney
MS Bar No. 101097

Warrant issued:

 

CLW/DEA

 
